DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose an assembly comprising: a delivery catheter comprising a balloon; and an implantable prosthetic valve that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration, the implantable prosthetic valve comprising: a radially collapsible and expandable annular frame comprising a plurality of circumferentially extending struts and having an upper end and a lower end; wherein the circumferentially extending struts are arranged to form a plurality of circumferentially extending rows of closed cells, including an uppermost row of closed cells defining the upper end of the frame and a lowermost row of closed cells defining the lower end of the frame; and a leaflet structure positioned within the frame, the leaflet structure comprising a plurality of leaflet sections each comprising two opposing leaflet side portions, each leaflet side portion being paired with an adjacent leaflet side portion of an adjacent leaflet section to form commissures of the leaflet structure; wherein the frame comprises a plurality of pairs of vertical posts adjacent to each of the commissures, the vertical posts of each pair being parallel to each other and spaced apart from each other so as to define an opening therebetween; wherein each pair of adjacent leaflet side portions extends radially outwardly through the opening of a respective pair of vertical posts; wherein the vertical posts of each pair are connected to each other at their upper ends; wherein the pairs of vertical posts have respective lower ends that are axially spaced from the lower end of the frame; wherein the uppermost row of closed cells is formed partly by an uppermost row of circumferentially extending struts of the frame interconnecting circumferentially adjacent vertical posts; wherein the lowermost row of closed cells comprises a greater number of closed cells than the uppermost row of closed cells; and wherein the collapsed implantable prosthetic valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774